IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Petition for Appointment         :
of Constable                            :
                                        :
Appeal of: Exel Zamora                  :    No. 1485 C.D. 2015


                                     ORDER



            NOW, September 15, 2016, having considered appellant’s application

for reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge